Under the rules of evidence obtaining in this state fixed by our decisions, as well as by statute, we are bound to hold that there was sufficient evidence in this case upon which the trial judge could reach a conclusion of guilt. Code 1923, § 4650; Coggins v. State, 20 Ala. App. 378, 102 So. 241.
Giving the findings of the trial judge the presumptions to which they are entitled under the law, we also hold that the trial judge did not commit error in overruling the defendant's motion for a new trial. Coggins' Case, supra.
Recognizing the persuasive argument of appellant's counsel, we still hold that the Act of the Legislature approved February 11, 1919 (Loc. Acts 1919, p. 17) "To provide for the institution and prosecution of misdemeanors in the circuit court of Madison county, otherwise than by indictment by the grand jury," does not violate sections 7 and 8 of the Constitution of 1901. Roseberry v State, 20 Ala. App. 450,103 So. 898; Reese v. State, 16 Ala. App. 430, 78 So. 460; Witt v. State, 130 Ala. 129, 30 So. 473; Thomas v. State, 107 Ala. 61,17 So. 941.
We find no error in the record, and the judgment is affirmed.
Affirmed.